Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-13-00780-CR

                                          Israel ZAPATA,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR7708D
                        Honorable Philip A. Kazen, Jr., Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
MODIFIED to delete the assessment of attorney’s fees as court costs. The trial court’s judgment
is AFFIRMED AS MODIFIED.

         The Bexar County District Clerk, Donna Kay McKinney, is ORDERED to delete the
assessment of attorney’s fees from the bill of costs and to prepare and file a corrected bill of costs
in this case.

       SIGNED October 8, 2014.


                                                   _____________________________
                                                   Luz Elena D. Chapa, Justice